Citation Nr: 0802345	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's granddaughter


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
November 1941 to April 1942, and had recognized guerilla 
service and Regular Philippine Army service from July 1943 to 
June 1946.  The veteran died in September 1988, and the 
veteran's widow is the appellant in this matter.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO), which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the cause of the veteran's death.  

In December 2007, the appellant testified at a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the claims file.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in December 2007, for good 
cause.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2007); 38 
C.F.R. § 20.900(c) (2007). 

The issue of entitlement to service connection for the cause 
of the veteran's death on a de novo basis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.






FINDINGS OF FACT

1.  The agency of original jurisdiction (AOJ) denied 
entitlement to service connection for the cause of the 
veteran's death in an October 2002 rating decision.  The 
veteran did not appeal the decision.  

2.  The evidence received since the October 2002 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the cause of the veteran's death.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied entitlement 
to service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.302(b), 20.1103 (2007).

2.  The evidence received since the October 2002 rating 
decision is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

In light of the favorable decision as it relates to the issue 
of reopening the appellant's claim for service connection for 
the cause of the veteran's death, VA's compliance with the 
mandates of the Veterans Claims Assistance Act of 2000 (VCAA) 
need not be discussed.  Any error by VA in complying with the 
requirements of VCAA is not prejudicial to the appellant.  As 
previously indicated, the claim is reopened and the 
underlying claim is being REMANDED to the RO via the AMC for 
further development.  

II.  Decision  

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

The appellant contends that service connection is warranted 
for the veteran's death.  During the December 2007 hearing, 
the appellant testified that the veteran suffered from chills 
and complained of chest pains during his active military 
service, eventually leading to his demise.  As previously 
mentioned, the veteran died in September 1988.  The death 
certificate indicates that the veteran's immediate cause of 
death was uncal herniation due to cerebrovascular accident 
with probable thrombosis of the left basilar artery.  

At the time of the October 2002 rating decision, the evidence 
of record consisted of the veteran's service records, a 
September 1988 hospital summary from the Veterans Memorial 
Medical Center, the veteran's death certificate, and the 
appellant's application for dependency and indemnity 
compensation (DIC) benefits.  In the October 2002 rating 
decision, the RO denied the claim, stating there is no 
evidence to establish any relationship between the veteran's 
military service and his death.  The RO explained that while 
the September 1988 hospital summary reflects diagnosis and 
treatment for the same conditions that caused the veteran's 
death, this treatment occurred many years after the veteran's 
service, which lessens the probative value of the medical 
record and fails to establish a causal relationship between 
the veteran's death and service.  The appellant was notified 
of the denial in an October 2002 letter, including her appeal 
rights, and she did not appeal the decision.  

However, the appellant asserted during the December 2007 
hearing that she never received notice of the October 2002 
rating decision.  The Court has held that in the absence of 
clear evidence to the contrary, the law presumes the 
regularity of the administrative process.  YT v. Brown, 9 
Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  
The Court specifically held that a statement by a claimant, 
standing alone, is not sufficient to rebut the presumption of 
regularity in RO operations.  Here, the record does not 
contain any evidence, such as notification of undeliverable 
mail, that the appellant did not receive the relevant 
documents in a timely manner or that they never left the RO 
mailroom.  Her statements alone are insufficient to rebut the 
presumption of regularity in the administrative process.  YT, 
9 Vet. App. at 199.  Thus, the October 2002 rating decision 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

Since the October 2002 rating decision, the evidence 
submitted into the record includes copies of the previously 
submitted September 1988 Veterans Memorial Medical Center 
record, the veteran's death certificate, and service records.  
Lay and certification statements regarding the marriage of 
the veteran and appellant were submitted, as well as a June 
2006 private certification statement that notes the veteran's 
hospitalization in January 1982 for hypertension.  In 
addition, the appellant submitted copies of the veteran's 
prescriptions dated January 1964 to November 1966, Veterans 
Memorial Hospital patient clearance sheets from August 1965 
to October 1965, and a December 1964 telegram transmission 
that reports the veteran's feet swelling.  More importantly 
of record is the appellant's testimony during the December 
2007 Board hearing, wherein she testified that she met the 
veteran while he was in service and observed firsthand, the 
veteran suffering from mental conditions, chills, and chest 
pains.  This information was not of record at the time of the 
October 2002 rating decision.  The Board finds that the 
appellant's hearing testimony relates to an unestablished 
fact (namely, continuity of symptomatology since service) 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  Thus, the claim is reopened.  





ORDER

New and material evidence having been submitted, the claim 
for service connection for the cause of the veteran's death 
is reopened.  


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision.  Where the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

As previously stated, the appellant contends that service 
connection is warranted for the cause of the veteran's death.  
She testified during the December 2007 hearing that his frail 
physical condition with complaints of chills and chest pains 
originated during his military service and continued until 
his death.  

Review of the evidentiary record shows that the appellant 
submitted several VA Forms 21-4142, Authorization and Consent 
to Release Information to VA, in September 2002 indicating 
that the veteran received treatment at the Veterans Memorial 
Medical Center prior to his death.  The Board notes that 
while the appellant submitted records from the Veterans 
Memorial Medical Center dated August 1965 to September 1988, 
and a March 2006 certification form which states that the 
veteran was hospitalized in October 1975, there is no 
indication that the RO attempted to obtain all treatment 
records from the Veterans Memorial Medical Center.  The Board 
finds that an attempt should be made to obtain those records, 
if available, as they are relevant to the issue on appeal.

Additionally, the Board notes that there is no medical 
opinion of record addressing whether the veteran's death is 
related to his military service.  In light of the medical 
evidence of record and the appellant's testimony, an opinion 
is warranted to determine whether the veteran's fatal 
cerebrovascular accident and thrombosis is related to his 
military service.  See 38 C.F.R. § 3.159(c)(4) (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:  

1.  Attempt to obtain the veteran's 
clinical or hospital records from the 
Veterans Memorial Medical Center in 
Quezon City.  All records/responses 
received should be associated with the 
claims file.  All efforts to obtain the 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.  

2.  Thereafter, obtain a VA medical 
opinion from a qualified physician 
indicating whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that the veteran's 
death resulting from the immediate cause 
of uncal herniation with an antecedent 
cause of cerebrovascular accident due to 
probable thrombosis of the left basilar 
artery was etiologically related to his 
military service.  All opinions must be 
supported by complete rationale.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the appellant 
should be provided with a supplemental 
statement of the case (SSOC) and afforded 
the appropriate time period within which 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate review, if otherwise in order.

In taking this action, the Board implies no conclusion, other 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


